1    JOHN P. COOLEY, Senior Deputy (SBN 162955)
     Office of County Counsel, County of San Diego
2    1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
3    Telephone: (619) 531- 4892; Fax: (619) 531-6005
     E-mail: john.cooley@sdcounty.ca.gov
4
     Attorneys for COUNTY OF SAN DIEGO (erroneously sued under the additional name
5    “Board of Supervisors of the County of San Diego”)
6
7
8                        IN THE UNITED STATES DISTRICT COURT
9                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   SOUTHERN CALIFORNIA RENTAL       )             No. 21-cv-0912-L-DEB
     HOUSING ASSOCIATION,             )
12                                    )             OBJECTION OF THE COUNTY OF SAN
                    Plaintiff,        )             DIEGO TO THE TIMING OF
13                                    )             PLAINTIFF’S EX PARTE APPLICATION
        v.                            )             TO SHORTEN TIME AND FOR A
14                                    )             TEMPORARY RESTRAINING ORDER
     COUNTY OF SAN DIEGO, BOARD OF )
15   SUPERVISORS OF THE COUNTY OF )
     SAN DIEGO, and DOES 1 through 20 )             Judge:            M. James Lorenz
16   inclusive,                       )             Dept.:            5B
                                      )             Magistrate Judge: Daniel E. Butcher
17                  Defendants.       )
                                      )             Action Filed: May 13, 2021
18                                    )
19
20         The County of San Diego (erroneously sued under the additional name “Board of
21   Supervisors of the County of San Diego”) objects to the timing of Plaintiff’s ex parte
22   application for an order shortening time and temporary restraining order.1 Plaintiff’s
23   application seeks (1) an order shortening time on a motion served four days ago, and (2) a
24   temporary restraining order (“TRO”) to enjoin an ordinance from becoming effective on
25   June 3. That ordinance was first read to the public on April 6, and Plaintiff had no reason
26   to wait until May 27 to file its motion.
27         1
            This Objection should not be interpreted as a waiver of the County’s right to
28   oppose the TRO application on its merits.
                                                1                                     21cv0912
1          The requested briefing schedule will prejudice the County’s ability to defend itself
2    – it would be patently inequitable for Plaintiff to take 51 days to assess its case and
3    prepare its motion, while providing the County only 2 business days to respond.
4    Plaintiff’s proposed timeline will prevent the County from presenting this Court with full
5    briefing, authority, and evidence. In the interests of justice, the application should be
6    denied.
7                                         BACKGROUND
8          This action involves a County Ordinance prohibiting certain rental evictions to
9    protect the health and welfare of tenants during the COVID-19 pandemic. Plaintiff
10   represents an association of landlords that seeks to enjoin the Ordinance from becoming
11   effective. Plaintiff’s case involves complicated issues of Constitutional law.
12                   COUNTY’S OBJECTION - PLAINTIFF’S EX PARTE
13                                APPLICATION IS TOO LATE
14         As Plaintiff’s Complaint admits, the County’s first public reading of the Ordinance
15   at issue occurred at a public meeting of the Board of Supervisors on April 6, 2021. (ECF
16   1, ¶ 36.) The ordinance was enacted 28 days later at a May 4 public meeting of the Board
17   of Supervisors. (ECF 1, ¶ 1.) Plaintiff waited nine more days to file its complaint, and
18   an additional day to serve the County.
19         Despite the fact that Plaintiff knew the ordinance would become effective on June
20   3 (see ECF 1, ¶ 26), Plaintiff did not seek an immediate ex parte TRO. Instead, Plaintiff
21   waited until the night of May 24 to serve the County with a regularly noticed motion for
22   preliminary injunction scheduled for hearing on June 21. Plaintiff’s motion was not
23   accompanied by an ex parte motion to shorten time.
24         The significant dates in this action are as follows:
25   ///
26   ///
27   ///
28   ///

                                                     2                                  21cv0912
1          Tues., April 6   Ordinance’s first reading at a public meeting
2          Tues., May 4     Ordinance is enacted.
3          Mon., May 24   Plaintiff files its motion for a preliminary injunction.
4          Thurs., May 27 Plaintiff files its ex parte application seeking a TRO before June 3
                          and an order shortening time on the preliminary injunction motion.
5
           Thurs., June 3   The Ordinance becomes effective.
6
           Fri., June 4     County’s response to the 58-paragraph Complaint is due.
7
           Mon., June 7     County’s opposition to the preliminary injunction motion is due.
8
           Mon. June 21     The date scheduled for the court hearing on the motion.
9
10           Plaintiff simply waited too long to apply for a TRO. After today, there are only
11   two court-days before the Ordinance becomes effective. Even if one were to ignore the
12   upcoming three-day Memorial Day weekend, and that the County’s response to the
13   complaint is due in seven days, and that the County’s opposition to the motion for a
14   preliminary injunction is due in nine days, there is simply not enough time for the County
15   to oppose a 25-page ex parte motion for a TRO, to supply this Court with all relevant
16   authority, and have this Court decide the same by Tuesday, June 2 – the day before the
17   Ordinance becomes effective on June 3.2
18           There is an additional factor complicating Plaintiff’s request. The County has been
19   informed that the Alliance of Californians for Community Empowerment – an
20   organization dedicated to tenant protection and housing justice - intends to file a motion
21   today to intervene in this action as a defendant. This organization’s argument against the
22   injunction should be heard before a ruling is made.
23   ///
24   ///
25           2
             Plaintiff’s request for the County to stipulate to a TRO prior to June 3 is not
     reasonably feasible. Only the Board of Supervisors could agree to a TRO, and they could
26   only do so at a meeting properly noticed in compliance with the California Brown Act.
     There is simply not enough time to accomplish that before June 3. Nor would the Board
27   of Supervisors want to do so. They enacted the Ordinance with the goal of protecting the
     health and safety of tenants in the County during COVID-19. Agreeing to a TRO staying
28   the effective date of the Ordinance would be contrary to that legislative goal.
                                                     3                                 21cv0912
1                                          CONCLUSION
2          The County requests that Plaintiff’s’ ex parte application for a TRO be summarily
3    denied because there is simply not enough time to oppose, and have this Court consider
4    and decide, the constitutional legal issues before June 2.
5          Further, the County requests that Plaintiff’s ex parte application for an order
6    shortening time be denied. If however, the Court is inclined to shorten time, the County
7    requests that (1) its Opposition be due one week from today – June 4; and (2) the Court
8    continue the date for the County to respond to the Complaint by seven days until June 11.
9
10   DATED: May 28, 2021              Office of County Counsel
11                                    By    s/John P. Cooley
                                          JOHN P. COOLEY, Senior Deputy
12                                    Attorneys for COUNTY OF SAN DIEGO
                                      E-mail: john.cooley@sdcounty.ca.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4                                 21cv0912
